The Court

reversed the judgment without argument, because the verdict does not find the issue joined, nor does the judgment follow the verdict. They also said that the action ought not to have been *383brought against the guardian, but against the spendthrift, who might defend by his guardian.
Rice, for the plaintiff in error,
moved for costs.
The Chief Justice observed that he saw no sufficient reason'why costs should not be given. But the practice having been uniform not to grant them where the judgment is reversed for error in law, it cannot be shaken without great consideration. And the motion was denied.
Vose for the defendant in error.